DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahhal-Orabi et al. (US 2017/0330955).

    PNG
    media_image1.png
    476
    443
    media_image1.png
    Greyscale

(Claim 14) Rahhal-Orabi et al. teach a semiconductor device, comprising:
a substrate (102), having a plurality of fins (104) on a surface of the substrate;
a gate structure (306) across the plurality of fins, wherein:
the gate structure (306) is located on a portion of a top surface and sidewall surfaces of the plurality of fins (104),
the gate structure (306) includes a first region (328 +326) and a second region (324) on the first region,
a bottom boundary of the second region (324) is higher than the top surface of the plurality of fins (104), and

(Claim 15) Rahhal-Orabi et al. teach wherein the first region (328 + 326) of the gate structure has an inverted trapezoid in a cross section parallel to the extending direction of the plurality of fins and perpendicular to a surface of the substrate.
 (Claim 17) Rahhal-Orabi et al. teach the device, further comprising:
an isolation structure (fig. 3 #103) on the surface of the substrate (102), wherein the isolation structure covers a portion of sidewalls of the plurality of fins (104),
a top surface of the isolation structure (103) is lower than the top surface of the plurality of fins (104), and
the gate structure (212) is located on a portion of a surface of the isolation structure (103).
(Claim 18) Rahhal-Orabi et al. teach the device, further comprising:
a mask protection layer (fig. 3E #350) on the top surface of the plurality of fins; and 
the mask protection layer is made of one of silicon oxide, silicon nitride, and silicon oxynitride (paragraph 43).
(Claim 19) Rahhal-Orabi et al. teach the device, further comprising source (106) –drain (108) doped regions in the plurality of fins (104) on both sides of the gate structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rahhal-Orabi et al. (US 2017/0330955) in view of Huo (US 2017/0047340).
(Claim 16) Rahhal-Orabi et al. teach wherein the gate structure includes:
a gate dielectric layer (fig. 3G #214), and a gate electrode layer (218) on the gate dielectric layer; and
the gate electrode layer is made of metal (paragraph 45).
Rahhal-Orabi et al. lack wherein the gate electrode layer is made of one of polysilicon and polycrystalline germanium.
However, Huo teaches wherein the gate electrode layer is made of one of polysilicon and polycrystalline germanium (paragraph 25) as art-recognized equivalents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art-recognized equivalents.
Allowable Subject Matter
Claims 1 – 13 are allowable, because prior art does not teach:
a size of the initial first region in an extending direction of the plurality of fins is larger than a size of the initial second region in the extending direction of the plurality of fins; and
performing a first etching process on sidewalls of the initial gate structure to form a gate structure,
wherein the gate structure includes a first region formed by etching the initial first region, and a second region formed by etching the initial second region, and
a size of the first region in the extending direction of the plurality of fins is smaller than a size of the second region in the extending direction of the plurality of fins.
Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 13, 2021